Case 1:11-cv-00599-TH-ZJH Document 29 Filed 01/04/21 Page 1 of 2 PageID #: 70



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ERIC WATKINS                                       §

VS.                                                §                 CIVIL ACTION NO. 1:11cv599

FOOD SERV. STAFF MEMBERS, ET AL.                   §

         MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Eric Watkins, proceeding pro se and in forma pauperis, filed this civil rights action

pursuant to Bivens v. Six Unknown Agents of Bureau of Narcotics and Dangerous Drugs, 403 U.S.

388 (1971). The court previously referred this matter to the Honorable Zack Hawthorn, United

States Magistrate Judge, at Beaumont Texas, for consideration pursuant to applicable orders of this

court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this lawsuit. The magistrate judge recommends dismissing this

lawsuit for failure to state a claim upon which relief may be granted.

        Plaintiff filed objections to the Report and Recommendation. The court must therefore

conduct a de novo review of the objections in relation to the pleadings and the applicable law.

        The magistrate judge concluded that plaintiff’s claims were barred by the applicable statute

of limitations. Plaintiff asserts the running of the period of limitations should have been tolled while
he was exhausting his administrative remedies.

        Pursuant to 42 U.S.C. § 1997e(a), prison inmates are required to exhaust available

administrative remedies before filing a lawsuit in federal court. As a result of this statute, the

running of the period of limitations is tolled while an inmate is exhausting his administrative

remedies. Harris v. Hegmann, 198 F.3d 153, 158 (5th Cir. 1999). However, plaintiff was released

from prison before filing this lawsuit. As a result, neither the exhaustion requirement set forth in

Section 1997e(a), nor the tolling provided for in Harris apply.

        The website operated by the Bureau of Prisons states plaintiff was released from prison on

June 6, 2010. At that point, plaintiff was no longer burdened by the statutory requirement that he
Case 1:11-cv-00599-TH-ZJH Document 29 Filed 01/04/21 Page 2 of 2 PageID #: 71



exhaust administrative remedies before filing his lawsuit. The period of limitations applicable to

plaintiff’s claims expired on February 26, 2011, two years after his claim accrued. As this lawsuit

was not filed until July 25, 2011, the magistrate judge correctly concluded the lawsuit is barred by

limitations.

                                             ORDER

       Accordingly, the objections filed by petitioner are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

hereby ADOPTED as the opinion of the court. A final judgment shall be entered dismissing this

lawsuit in accordance with the recommendation of the magistrate judge.

       SIGNED this the 4 day of January, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
